Affirming.
Mrs. Leora Koop brought this action against the Ouerbacker Coffee Company to recover for personal injuries received by her, and recovered a verdict and judgment for $2,540.00. The defendant appeals.
No complaint is made of anything that occurred at the trial and it is conceded that the court at the conclusion of all the evidence by proper instructions gave the law of the case to the jury. But it is earnestly insisted that the verdict is not sustained by sufficient evidence and that the damages allowed were excessive and were given under the influence of passion and prejudice.
While there is some conflict in the evidence the verdict of the jury in substance finding the facts to be as *Page 825 
shown by the plaintiff is not palpably against the evidence. These facts are that plaintiff was riding east in her car, driven by her son eighteen years old, on Broadway, in Louisville, and when they approached Preston street the traffic on Broadway was stopped to allow the traffic on Preston to pass. So her car was stopped, and after it had stood there about two minutes a truck operated by the Ouerbacker Coffee Company ran violently into the rear of her car, knocking it about fifteen feet, breaking the bumper, cutting the tire on the right rear wheel and knocking the body of the car out of shape. By the collision plaintiff was thrown violently to the floor of the car. Her neck was wrenched, her spine, was twisted and her abdomen was bruised. She was taken immediately to a physician, suffering violently. She was confined to bed for four weeks and since that time suffers spells of nausea from her stomach and violent, pain in the neck. Her condition, as shown by her physician, indicates an adhesion in some parts of the stomach by reason of the injury there. She has lost weight; she was entirely healthy before the injury; since then up to the trial, which occurred on November 10, 1924, she had continued to suffer and was practically unfitted to do anything.
The violence of the collision, which occurred in open daylight, under the circumstances stated, well warranted the jury in finding negligence on the part of the driver of the truck in running into the rear of the plaintiff's car under such circumstances and with such force. While the verdict is large the jury saw and heard the witnesses and the conclusion of twelve men selected from the different walks of life, seeing and hearing the witnesses, is the best means the law has ever devised for settling such questions, and their finding will not be disturbed on appeal unless so excessive as to indicate mistake on their part or passion or prejudice.
Judgment affirmed.